Name: 87/346/EEC: Commission Decision of 10 June 1987 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  means of agricultural production;  agricultural policy;  political geography;  European Union law
 Date Published: 1987-07-09

 Avis juridique important|31987D034687/346/EEC: Commission Decision of 10 June 1987 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries Official Journal L 189 , 09/07/1987 P. 0033 - 0033*****COMMISSION DECISION of 10 June 1987 amending Seventh Council Decision 85/356/EEC on the equivalence of seed produced in third countries (87/346/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (1), as last amended by Commission Directive 87/120/EEC (2), Having regard to Seventh Council Decision 85/356/EEC of 27 June 1985 on the equivalence of seed produced in third countries (3), as last amended by Decision 86/527/EEC (4), and in particular Article 4 thereof, Whereas in Decision 85/356/EEC the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed produced in the Community; Whereas for certain species that determination includes Yugoslavia; Whereas an examination of the rules of Yugoslavia and of the manner in which they are applied has shown that the conditions governing white mustard seed harvested and controlled in Yugoslavia afford the same assurances, as regards the seed's characteristics, identity, examination, marking and control, as do the conditions applicable to white mustard seed harvested and controlled within the Community; Whereas the existing equivalence for Yugoslavia should therefore be extended to include white mustard seed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material in Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The table in Part I (2) of the Annex to Decision 85/356/EEC is hereby amended by inserting in column 3 of the section relating to Yugoslavia the words 'Sinapis alba' below 'Brassica rapa (partim)'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 169, 10. 7. 1969, p. 3. (2) OJ No L 49, 18. 2. 1987, p. 39. (3) OJ No L 195, 26. 7. 1985, p. 20. (4) OJ No L 311, 6. 11. 1986, p. 25.